Order
PER CURIAM.
Bobby Joe Wilson appeals the motion court’s order overruling, after an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of appellate counsel, seeking to set aside and vacate his convictions of stealing by deceit, in violation of § 570.030, and burglary in the first degree, in violation of § 569.160. As to stealing, the State charged that on or about November 17, 1998, he appropriated, by deceit, from Georgia Bowman, U.S. currency of at least $750, in that he falsely represented to her that he exterminated her residence of silverfish. As to burglary, the State charged that on or about November 17, 1998, he knowingly entered unlawfully the residence of Bowman for the purpose of committing the offense of stealing by deceit. As a result of his convictions, the appellant was sentenced to concurrent prison terms in the Missouri Department of Corrections of twenty and thirty years respectively.
The appellant raises one point on appeal. He claims that the motion court clearly erred in overruling his Rule 29.15 motion, after an evidentiary hearing, alleging ineffective assistance of appellate counsel, because, in his motion, he alleged facts, not conclusions, which conclusively established that he received ineffective assistance of counsel due to his appellate counsel’s failure to claim on direct appeal that the trial court erred in overruling the appellant’s objection that the State’s rebuttal closing argument:
Folks, Georgia Bowman, you don’t spray into a louvered vent on the side of the house to kill silverfish. Everybody knows that if you’ve got silverfish and you need to kill them, you use bombs or you use dust and if you use bombs, you’ve got to seal it up for awhile!,]
was outside the record in that there was no evidence in the record from which the jury could have reasonably inferred that the only way to kill silverfish was in the fashion argued by the State.
We affirm pursuant to Rule 84.16(b).